SCHWAB, C. J.,
dissenting.
I find no basis in the statutes, the case law or the majority’s analysis for concluding that the Workmen’s Compensation Board lacks jurisdiction to ever reconsider, under its discretionary own-motion jurisdiction, a claim that was initially determined to be noncompensable. I would hold that such jurisdiction exists.
*329The controlling statute, ORS 656.278(1), provides:
"The power and jurisdiction of the board shall be continuing, and it may, upon its own motion, from time to time modify, change or terminate former findings, orders or awards if in its opinion such action is justified.” (Emphasis supplied.)
This creates the Board’s own-motion jurisdiction as to "former findings, orders or awards.”1 The legislature could not have been more encyclopedic in referring to all prior determinations, including an order that a claim was not compensable. A subsequent contrary conclusion in an own-motion proceeding would, in the words of the statute, be a change of a former order.
Moreover, ORS 656.278(1) authorizes termination of former awards on the ground, inter alia, that they never should have been made in the first place. See, Holmes v. State Ind. Acc. Com., 227 Or 562, 362 P2d 371, 363 P2d 563 (1961). If an award can be terminated because it never should have been made, why cannot an award be allowed on the ground that it never should have been denied?
As for the case law, Holmes is most on point. In that case one party argued ORS 656.278(1) "* * * goes no further than to authorize the [Workmen’s Compensation Board] to change the rate of compensation * * 227 Or at 567. As I read Holmes, that argument was rejected. But as I understand it, the majority’s holding today is exactly the same as this argument previously considered and rejected by the Supreme Court.
The Board’s reasoning — that rejection of a claim terminates its jurisdiction — is unpersuasive. The Board’s initial jurisdiction is to determine whether a claim is compensable. The Board’s continuing jurisdiction would be the same.
The majority’s reasoning is even more unpersua*330sive. The majority places great weight on the "location of the continuing jurisdiction statute in conjunction with the aggravation statute,” 26 Or App at 327, as they are published in the Oregon Revised Statutes as an indication of legislative intent. This approach to ascertaining legislative intent is both novel and wrong. The Oregon Revised Statutes aire compiled and published by the Legislative Counsel, see ORS 173.150, who is authorized to "rearrange sections,” ORS 173.160. Therefore, the possible juxtaposition or lack thereof of statutes as published in Oregon Revised Statutes should not be relied upon as an indication of legislative intent.
The majority reasons "it is unlikely that the legislature intended to extend the review process” since there are "legislative provisions for expediting a final decision.” 26 Or App at 328. The flaw here is that ORS 656.278(1) does extend the review process and negates the absolute finality of decisions for claims determined to be compensable. I can find no indication the legislature intended to be inconsistent concerning claims determined to be not compensable.
An illustration will highlight my disagreement with the majority. If a claimant were initially determined to have no permanent disability, i.e., a "medicals only” or "time loss only” claimant, I think we all agree that ORS 656.278(1) creates jurisdiction for the Board to conclude, say ten years later, that a serious mistake had been made in the initial proceeding and that the claimant was, in fact, permanently and totally disabled. Suppose, instead, that the initial serious mistake was an erroneous conclusion that the claimant was not entitled to any form of compensation. The majority holds the Board lacks jurisdiction to grant relief under ORS 656.278(1). Unable to perceive a meaningful distinction between the two situations, I would hold the Board has jurisdiction under ORS 656.278(1).
For the foregoing reasons I respectfully dissent.

 See generally, Barackman v. General Telephone, 25 Or App 293, 299, 548 P2d 1341 (1976) (Schwab, C.J., concurring in part and dissenting in part).